Citation Nr: 0844018	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for bronchial asthma, 
to include as secondary to post operative deviated nasal 
septum. 
 
2.  Entitlement to service connection for basal cell 
carcinoma of the left nasal ala, status post Mohs 
micrographic surgery, to include as secondary to post 
operative deviated nasal septum. 
 
3.  Entitlement to service connection for left cheek 
infection related to basal cell carcinoma of the left nasal 
ala, status post Mohs micrographic surgery, to include as 
secondary to post operative deviated nasal septum. 
 
4.  Entitlement to an initial compensable rating for post 
operative septo-rhinoplasty with residual left deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1984.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a December 2004 
rating decision of the VA Regional Office in St. Louis, 
Missouri that granted service connection for post operative 
septo-rhinoplasty with residual left deviated nasal septum, 
effective from July 23, 2004.  A zero percent disability 
rating was assigned.  The veteran appeals for a higher 
initial disability evaluation.  Therefore, analysis of this 
issue requires consideration of the rating to be assigned 
effective from the date of the award of service connection. 
See Fenderson v. West, 12 Vet. App. 119 (1999).

VA rating decisions in December 2004 and October 2007 denied 
service connection for bronchial asthma, skin cancer and left 
cheek infection, all to include as secondary to service-
connected post operative deviated nasal septum.  

Following review of the record, the issue of entitlement to 
an evaluation in excess of zero percent for post operative 
residuals of deviated nasal septum is addressed in the REMAND 
portion of the decision below and REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Bronchial asthma was not shown in service; there is 
competent clinical evidence of record that it is less likely 
than not secondary to post operative septo-rhinoplasty with 
residual left deviated nasal septum.

2.  Basal cell carcinoma of the left nasal ala was not shown 
in service or within one year thereof; there is competent 
clinical evidence of record that it is less likely than not 
secondary to post operative septo-rhinoplasty with residual 
left deviated nasal septum.

3.  Left cheek infection was not shown in service; there is 
competent clinical evidence of record that it is less likely 
than not secondary to post operative septo-rhinoplasty with 
residual left deviated nasal septum.


CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected post operative deviated nasal septum. 38 
U.S.C.A. §§ 1131 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).

2.  Basal cell carcinoma of the left nasal ala, status post 
Mohs micrographic surgery, was not incurred in or aggravated 
by service, is not presumed to have been incurred in service, 
and is not proximately due to or the result of service-
connected post operative deviated nasal septum. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

3.  Left cheek infection related to basal cell carcinoma of 
the left nasal ala, status post Mohs micrographic surgery was 
not incurred in or aggravated by service and is not 
proximately due to or the result of service-connected post 
operative deviated nasal septum. 38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that as a result of service-connected 
post operative deviated nasal septum, he now has bronchial 
asthma, skin cancer and left cheek infection for which 
service connection on a secondary basis is warranted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the duty to notify was satisfied prior to the initial 
unfavorable decisions on the claims currently being 
adjudicated by letters dated in September 2004 and December 
2005 that fully addressed the required notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeals of entitlement to 
service connection for bronchial asthma, skin cancer and left 
cheek infection, all to include as secondary to service-
connected post operative deviated nasal septum.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private and VA clinical records have 
been received in support of the claims.  The appellant was 
afforded a VA examination in June 2006, to include medical 
opinions.  Under the circumstances, the Board finds that the 
necessary development has been accomplished and it is 
sufficient enough such that appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims are ready to 
be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1131 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of at 
least 10 percent within one year from the date of termination 
of service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such a disorder during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2008). This 
includes disability made chronically worse by service-
connected disability. See Allen v. Brown, 7 Vet. App. 439 
(1995).

Factual Background

The veteran's service medical records dating from 1978 
reflect that he was seen over the course of active duty for 
various respiratory symptoms, including coughing, sore 
throat, and chest congestion, etc., that were variously 
diagnosed as upper respiratory illness, pharyngitis, and 
viral syndrome.  In August 1983, it was recorded that he had 
had numerous episodes of nasal trauma in the past resulting 
in traumatic deviated septum with airway obstruction.  It was 
reported that septo-rhinoplasty was performed in October 1983 
that did not correct the problem, and he continued to have 
difficulty breathing through his nose and had to also breathe 
through his mouth.  An August 1984 entry noted a right 
twisted nose deformity with positive left septal deviation.  
Surgery was scheduled but was cancelled on at two subsequent 
occasions, the last time in November 1984.  

The veteran filed a claim in July 2004 for service connection 
for conditions that included a nose condition and asthma.  He 
was afforded VA examination in November 2004 where a history 
of septo-rhinoplasty in October 1983 was noted.  The 
appellant related that since surgery in service, he had had 
interference in breathing through his nose, mainly when he 
had a cold.  He said he had some difficulty breathing through 
the left side of his nose all the times.  It was reported 
that he had been considered for a second nose surgery in 
service but that this had not been performed.  He said that 
he had been told that he had asthma.  Following physical 
examination and X-rays, pertinent diagnoses of post operative 
status septo-rhinoplasty with residual left deviated septum 
and left twist deformity, reduced left side air flow, and 
recurrent sinus congestion, moderate to severe impact on 
functional ability, were rendered.

By rating action dated in December 2004, service connection 
was granted for post operative septo-rhinoplasty with 
residual left deviated septum, effective from July 23, 2004, 
for which a noncompensable disability rating was assigned.  

VA outpatient clinical records dating from January 2005 
reflect that the appellant was observed to have a nonhealing 
lesion on the left side on his nose which he stated he had 
had for two to three years.  It was reported that examination 
of the sun-exposed skin revealed a one-centimeter nodule on 
the left nasal alae.  He underwent shave biopsy of the lesion 
and was determined to have basal cell carcinoma with 
extension to the surgical margins and marked chronic 
inflammation for which Mohs excision was prescribed.

In May 2005, the veteran underwent free cartilage graft of 
the Mohs defect with donor site from the left conchal bowl, 
and adjacent tissue transfer in the form of a staged cheek to 
nose interpolation flap with delayed sectioning and inset to 
close the Mohs defect.  It was noted that he subsequently 
completed a course of antibiotics but was reported to be 
noncompliant with wound care and subsequently developed 
necrosis of the interpolation flap at the left ala and 
dehiscence resulting in failure.  The wound was debrided at 
that time with repair of the mucosal surface and alar rim.  
The veteran underwent an additional remedial procedure in 
late May 2005 of full thickness skin graft with donor site 
from the left periauricular cheek.  On follow-up wound check 
in early June 2005, it was reported that the ala was 
completely crusted over and dark brown in appearance, and 
that this was completely sloughed off with minor debridement.  
It was noted that given the fact that the veteran had had two 
repairs fail and was poorly compliant, conservative 
management was indicated.  

The veteran filed a claim that was received in December 2005 
for service connection for conditions that included skin 
cancer of the nose with surgery and skin infection of the 
left cheek. 

Clinic notes dated in January 2006 were received from the 
McFarland Clinic in which it was noted that the appellant had 
been treated for chronic respiratory symptoms.  It was 
reported on another occasion that he returned for follow-up 
for a chronic cough that had persisted after some improvement 
on medication.  A history of reactive airway disease was 
recorded.  It was reported that the cough was quite hard at 
times such that he would become lightheaded.  The appellant 
related that he felt it was coming from his lungs.  He said 
that he had mild wheezing at times and shortness of breath.  
Medication had been prescribed but no inhaler therapy.  On 
review of systems there was no chest pain.  The remainder of 
the examination was negative.  A chest X-ray disclosed no 
active infiltrates.  Pertinent impressions of cough, 
persistent, in an individual with a history of reactive 
airway disease, and upper respiratory infection, sinusitis, 
were rendered. 

A McFarland Clinic ear, nose and throat (ENT) medical report 
dated in January 2006 noted that the veteran had chronic 
nasal problems.  It was reported that he had had excision of 
a cancer from the left nasal ala approximately nine months 
before that had required complex reconstruction.  He related 
that he had a considerable amount of post nasal drainage and 
an ongoing cough.  Physical examination disclosed findings 
that included alar notching on the left with scar retraction, 
thickening of the nasal septum and deviation to the left.  
There was no active purulent drainage.  There were no signs 
of significant postnasal drainage, intraorally.  Following 
examination, diagnoses were rendered of chronic cough 
secondary to laryngopharyngeal reflux, possible exacerbation 
by chronic rhinitis versus sinusitis, and nasoseptal 
deviation with external nasal deformity.

The veteran was afforded a VA nose examination in June 2006.  
It was reported that the claims folder was reviewed.  
Clinical history was recited from the record.  A 
comprehensive physical examination was performed showing a 
small 0.5 millimeter defect of the left ala and surgical 
incision of the left conchal bowl that was well healed, non-
mobile, nontender, flat and slightly lighter in color than 
surrounding tissue.  The nose was patent bilaterally but left 
air flow was approximately 50 percent less compared to the 
right.  There was a twist deformity of the bulb with left 
septal deviation.  The mucosa was pink and moist.  On 
respiratory review, the chest was clear to auscultation and 
percussion.  Following examination, pertinent impressions 
were provided that the veteran had asthma with fair control 
on current treatment that was less likely than not caused by 
or the result of septo-rhinoplasty with left deviated septum 
and left twist deformity.  A diagnosis of status post Mohs 
for basal cell cancer of the left ala with failed through and 
through defect, repaired by mucosal advancement and 
melolabial interpolation flap and free cartilage graft, that 
was less likely than not caused by of the result of septo-
rhinoplasty with deviated nasal septum was also rendered.

VA outpatient clinic notes reflect that the veteran received 
continuing treatment for chronic violent cough.  Bronchitis 
was diagnosed in June 2006.  The lungs were clear and air 
entry was equal and bilateral.  No crackles or rhonchi were 
heard.  He was seen for chronic cough in September 2006 where 
a medical regimen of antibiotic therapy, and cough syrup with 
prescribed inhaler was recorded.  Chronic obstructive 
pulmonary disease with asthma was diagnosed in September 
2006.  

A VA hospital discharge summary dated in November 2006 
reflects that the veteran was admitted to the emergency room 
after an acute coughing spell that brought about an episode 
of syncope.  It was reported that according to him, he had a 
two -year history of chronic cough and daytime shortness of 
breath, and that he had been seen in the emergency room one 
to two times a month for syncopal episodes brought about by 
violent coughing.  The veteran's medical history pertaining 
to deviated nasal septum and surgery in service was recited.  
It was noted that he had a scar anterior to the left ear and 
on the left side of his nose.  A dry cough was noted.  A 
chest X-ray revealed no acute pulmonary disease.  On 
discharge several days later, diagnoses of sinusitis, chronic 
cough with post nasal drip, gastroesophageal reflux disease, 
obstructive sleep apnea, deviated nasal septum and history of 
basal cell carcinoma were rendered.  

Legal Analysis

At the outset, the Board points out that neither skin cancer 
nor left cheek infection was shown in service.  Additionally, 
skin cancer was not demonstrated within one year of discharge 
from active duty.  It is shown that while the veteran was 
seen over the course of active duty for upper respiratory and 
viral illnesses, none of his symptoms was diagnosed as 
bronchial asthma.  The claimed conditions were first 
clinically indicated many years after discharge from active 
service.  Under the circumstances, the Board finds that 
service connection for bronchial asthma, skin cancer and left 
cheek infection may not be granted on a direct or a 
presumptive basis, as applicable. See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

Moreover, the veteran does not contend that the claimed 
disorders are directly or presumptively related to service.  
Rather, he asserts that bronchial asthma, skin cancer and 
left cheek infection are secondary to service-connected post 
operative deviated nasal septum.  The Board has carefully 
considered the entire evidence of record, including the 
appellant's statements and the clinical evidence.  It is 
found, however, that evidence in its entirety does not 
support a relationship between the development of bronchial 
asthma, basal cell carcinoma of the nose and subsequent skin 
infection and service-connected post operative deviated nasal 
septum.  

In this regard, the Board points out that the veteran has 
submitted detailed medical reports from his private 
practitioners, and none has ascribed any of the claimed 
conditions to nose surgery in service or to any post 
operative residuals.  Additionally, upon review of the record 
and physical examination by VA in June 2006, the examiner 
clearly found that asthma and status post Mohs for basal cell 
cancer of the left ala with failed through and through 
defect, were less likely than not caused by or the result of 
septo-rhinoplasty with deviated nasal septum.  The appellant 
has not presented any clinical evidence to the contrary.  The 
record in this instance thus contains no competent medical 
evidence that links bronchial asthma and basal cell carcinoma 
of the nose with subsequent skin infection to service or 
service-connected disability. See also 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  As a layperson 
without medical training and expertise, the appellant himself 
is not competent to provide an opinion on this matter. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claims and 
service connection for bronchial asthma, basal cell carcinoma 
of the nose and subsequent skin infection, to include as 
secondary to service-connected post operative deviated nasal 
septum must be denied.  The preponderance of the evidence is 
against the claims and the benefit of the doubt doctrine is 
not for application in this case. See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).


ORDER

Service connection for bronchial asthma, to include as 
secondary to post operative deviated nasal septum is denied.

Service connection for basal cell carcinoma of the left nasal 
ala, status post Mohs micrographic surgery, to include as 
secondary to post operative deviated nasal septum, is denied.

Service connection for left cheek infection related to basal 
cell carcinoma of the left nasal ala, status post Mohs 
micrographic surgery, to include as secondary to post 
operative deviated nasal septum is denied.


REMAND

The veteran asserts that the symptoms associated with 
service-connected post operative septo-rhinoplasty with 
residual left deviated nasal septum are more disabling than 
reflected by the currently assigned disability evaluation and 
warrants a higher initial rating since the date of service 
connection.  

Review of the record reflects that the appellant has not had 
a VA examination for compensation purposes for post operative 
septo-rhinoplasty with residual left deviated nasal septum 
since June 2006.  He appears to receive continuing treatment 
in this regard.  In correspondence to VA, he attests to 
increasing symptomatology.  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran indicates that a disability has worsened since the 
last examination, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination. See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability has increased in severity); Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Under the circumstances, the 
appellant will be provided an opportunity to report for VA 
examination to assess the current status of the service-
connected post operative septo-rhinoplasty with residual left 
deviated nasal septum.

As noted previously, the evidence indicates that the veteran 
appears to receive ongoing VA outpatient treatment for nasal 
symptomatology.  The most recent records date through March 
2007.  As VA has notice of the existence of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
outpatient treatment records dating from April 2007 to the 
present should be requested and associated with the claims 
file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied.  The 
appellant should be notified 
regarding the criteria for a 
higher rating for service-
connected post operative septo-
rhinoplasty with residual left 
deviated nasal septum.

2.  VA outpatient records dating 
from April 2007 should be 
requested and associated with the 
claims folder. 

3.  The veteran should be scheduled 
for a VA ENT examination to 
determine the current status of the 
service-connected post operative 
septo-rhinoplasty with residual 
left deviated nasal septum.  The 
claims file must be made available 
to the examiner for review in 
connection with the examination.  
The examiner should indicate 
whether or not the claims folder 
has been reviewed.  All tests and 
studies deemed necessary by the 
examiner should be performed and 
clinical findings should be 
reported in detail in a narrative 
report.  The examiner should 
specifically indicate whether the 
veteran's deviated septum is 
manifested by 50 percent 
obstruction of the nasal passage on 
both sides or complete obstruction 
on one side.  The examiner should 
also note whether or not there is 
loss of part of the nose or scars 
with exposure of both nasal 
passages, and/or disfiguring scars 
due solely to deviated nasal septum 
surgery.

4.  The veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).  If he fails to appear for 
the evaluation, this fact should 
be noted in the file.

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

56.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
remaining issue on appeal.  If the 
benefit is not granted, the 
appellant and representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


